EXHIBIT 10.2

 

Form of Employee and Director Stock Option Award Notice and Agreement

 

Pernix Group, Inc.

Equity Incentive Plan (“EIP” or the “Plan”)

STOCK OPTION AWARD AGREEMENT

 

--------------------------------------------------------------------------------

 

THE SECURITY REPRESENTED BY THIS CERTIFICATE HAS BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.
NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT of 1933, AS
AMENDED.

 

This Stock Option Agreement (“Agreement”) is made and entered into as of the
date of grant set forth below (the “Date of Grant”)

 

BETWEEN:                                                                                
Pernix Group, Inc. (the “Company”), a corporation organized and existing under
the laws of the State of Delaware, with its head office located at: 151 East
22nd Street, Lombard, Illinois 60148

 

AND:                                                                                                                        
                 (the “Optionee”), an individual with his or her main address
at:

 

 

Capitalized terms not defined herein shall have the meaning ascribed to them in
the Pernix Group, Inc. Equity Incentive Plan (the “Plan”).

 

Total Stock Options:            

 

Exercise Price Per Share: Equal to the fair market value of the Pernix
Group, Inc. Common Stock (“Common Stock” or “Stock”) as of the Date of Grant.
Fair market value shall be determined in accordance with the Plan document as
defined.

 

Date of Grant:                              

 

Vesting Date: One third of the total number of options granted under this
Agreement shall become exercisable in cumulative fashion on the first
anniversary                          through the third anniversary
                           of the Date of Grant.

 

Expiration Date for Exercise of Options:  Each option granted under the Plan
shall by its terms expire and shall not be exercisable after the expiration of
ten years from the Date of Grant and shall be subject to earlier termination as
expressly provided in the Plan.

 

Type of Stock Option (indicate type of award):

      Qualified Incentive Stock Option (Employees) OR

      Non-Qualified Stock Option (Board Directors)

 

--------------------------------------------------------------------------------


 

Terms and Conditions

 

1.              GRANT OF OPTION

 

The Company hereby grants to Optionee an option (the “Option”) to purchase the
total number of shares of Stock of the Company set forth above (the “Stock”) at
the Exercise Price Per Share set forth above (the “Exercise Price”), subject to
all of the terms and conditions of this Agreement and the Plan. If designated as
an Incentive Stock Option above, the Option is intended to qualify as an
“incentive stock option” (“ISO”) within the meaning of Section 422 of the
Internal Revenue Code, as amended (the “Code”). Only Employees of the Company
shall receive ISOs. If designated as a Non-Qualified Option granted under the
Plan, the option is not intended to be an ISO under the provisions of
Section 422 of the Code. Non-Qualified Options shall be evidenced by written
award agreements in such form and are not inconsistent with the Plan. The Board
of Directors of Pernix Group, Inc. (the “Board”) or the Compensation Committee
of the Board (the “Committee”) shall in its discretion approve from time to
time, agreements which shall specify the number of awards granted and the terms
of such awards.

 

2.              EXERCISE PRICE

 

The aggregate fair market value of the Stock, with respect to which options are
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. For purposes of this determination, (i) options shall be taken
into account in the order in which they were granted, (ii) the fair market value
of any Stock shall be determined as of the time the option with respect to such
Stock was granted, and (iii) the term “Stock” shall mean any stock of the
Company or of its parent or subsidiary (within the meaning of Sections
424(e) and (f) of the Code) with respect to which the optionee has been granted
incentive stock options (as defined in Section 422 of the Code). To the extent
that the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any optionee during any calendar year (under all plans of the
Company and any Affiliates) exceeds one hundred thousand dollars ($100,000), the
Options or portions thereof that exceed such limit (according to the order in
which they were granted) shall be treated as Non-Qualified Stock Options,
notwithstanding any contrary provision of the applicable Option Agreement(s).

 

Notwithstanding the provisions of Section 5.1 of the Plan, an option may be
granted, consistent with the other terms of the Plan, to an employee who owns
(within the meaning of Sections 422(b)(6) and 424(d) of the Code) more than 10%
of the total combined voting power of all classes of stock of the Company or a
parent or subsidiary of the Company if, at the time such option is granted, the
option price is an amount which equals or exceeds 110% of the fair market value
of the Stock subject to the option, and such option by its terms is not
exercisable more than five (5) years after it is granted. The Plan shall be
managed by the Company in its grant and administration practices so as not to
incur additional tax under Section 409A of the Code.

 

3.              EXERCISE OF OPTION

 

Option Exercisability. Subject to earlier termination of the Option as otherwise
provided herein and unless otherwise provided by the Board and or the Committee,
subject to the powers vested in each, an Option shall terminate immediately upon
the Optionee’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Optionee’s termination of Service to the extent
it is then vested only during the applicable time period set forth in
Section 6.7 of the Plan.

 

--------------------------------------------------------------------------------


 

In no case may an option be exercised as to less than one hundred (100) shares
of stock at any one time (or the remaining shares of stock covered by the option
if less than one hundred (100)). The options subject to this Agreement shall be
exercisable as set forth under “Vesting Date” above, subject to the other
restrictions of this paragraph.

 

EXERCISE NOTICE

 

Exercise Notice and Methods of Payment. An option granted under the Plan shall
be exercised by the delivery by the holder thereof to the Company at its
principal office (attention of the Chief Financial Officer with a copy to
Corporate Controller and Corporate Counsel) of written notice of the number of
shares of stock with respect to which the option is being exercised accompanied
by payment in full of the purchase price of such stock. A Pernix Group, Inc. EIP
Exercise Notice form is provided as Exhibit A to this Agreement. Payment for
such stock may be made (as determined by the Committee) (i) in cash, (ii) by
certified check payable to the order of the Company in the amount of such
purchase price, (iii) by delivery of Stock to the Company having a fair market
value equal to said purchase price, or (iv) by any combination of the methods of
payment described in (i) through (iii) above.

 

Rights as an Optionee Not as a Stockholder. An Optionee shall have no rights as
a stockholder with respect to any stock covered by an award granted until the
date of the issuance of such stock (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such stock are issued, except as provided
in this Plan.

 

Disability. If the Optionee’s Service terminates because of the Disability
(within the meaning of Section 22(e)(3) of the Code)  of the Optionee, the
Option, to the extent unexercised and exercisable and vested on the date on
which the Optionee’s Service terminated, may be exercised by the Optionee (or
the Optionee’s guardian or legal representative) at any time prior to the
expiration of twelve (12) months after the date on which the Optionee’s Service
terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in this Agreement evidencing such Option (the Option
Expiration Date).

 

Death. If the Optionee’s Service terminates because of the death of the
Optionee, then the Option, to the extent unexercised and exercisable and vested
on the date on which the Optionee’s Service terminated, may be exercised by the
Optionee’s legal representative or other person who acquired the right to
exercise the Option by reason of the Optionee’s death at any time prior to the
expiration of twelve (12) months after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date. The
Optionee’s Service shall be deemed to have terminated on account of death if the
Optionee dies within three (3) months after the Optionee’s termination of
Service.

 

Termination for Cause. Notwithstanding any other provision of the Plan to the
contrary, if the Optionee’s Service is terminated for Cause or if, following the
Optionee’s termination of Service and during any period in which the Option
otherwise would remain exercisable, the Optionee engages in any act that would
constitute Cause, the Option shall terminate in its entirety and cease to be
exercisable immediately upon such termination of Service or act.  Cause means,
unless such term or an equivalent term is otherwise defined with respect to an
Award by a written contract of employment or service, any of the following:
(i) the Optionee’s theft, dishonesty, willful misconduct, breach of fiduciary
duty for personal profit, or falsification of any Company documents or records;
(ii) the Optionee’s material failure to abide by the Company’s code of conduct
or other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (iii) the Optionee’s
unauthorized use, misappropriation, destruction or diversion of any tangible or
intangible asset or corporate opportunity of the Company (including, without
limitation, the Optionees improper use or disclosure of the Company’s
confidential or proprietary information); (iv) any intentional act by the
Optionee which has a material detrimental effect on the Company’s reputation or
business; (v) the Optionee’s repeated failure or inability to perform any
reasonable assigned duties after written notice from the Company of, and a
reasonable opportunity to cure, such failure or inability; (vi) any material
breach by the Optionee of any employment, service, non-disclosure,
non-competition, non-solicitation or other similar agreement between the

 

--------------------------------------------------------------------------------


 

Optionee and the Company, which breach is not cured pursuant to the terms of
such agreement; or (vii) the Optionee’s conviction (including any plea of guilty
or nolo contendere) of any criminal act involving fraud, dishonesty,
misappropriation or moral turpitude, or which impairs the Optionee’s ability to
perform his or her duties with the Company.

 

Retirement. Upon the termination of the employment of a holder of an option
under the Plan by reason of such holder’s qualified retirement, such holder may
exercise any options, to the extent such options were exercisable at the date of
such termination of employment, provided that such exercise occurs both within
the remaining option term and within the three-month period after the date of
termination of employment due to retirement.  “Qualified Retirement” means with
respect to an Employee a termination from employment from the Company or any of
its subsidiaries that occurs after the Employee attains age 65 and at the time
of the termination the Employee has 10 or more years of continuous service as a
full-time Employee of the Company.

 

Other Termination of Service. If the Optionee’s Service terminates for any
reason, except Disability, death, Retirement or Cause, the Option, to the extent
unexercised and exercisable and vested on the date on which the Optionee’s
Service terminated, may be exercised by the Optionee at any time prior to the
expiration of three (3) months after the date on which the Optionee’s Service
terminated, but in any event no later than the Option Expiration Date.

 

Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if the
exercise of an Option within the applicable time periods set forth in this
Section is prevented by the provisions of Section 12 below, the Option shall
remain exercisable until thirty (30) days after the date such exercise first
would no longer be prevented by such provisions, but in any event no later than
the Option Expiration Date.

 

Transferability of Options. During the lifetime of the Optionee, an Option shall
be exercisable only by the Optionee or the Optionee’s guardian or legal
representative. An Option shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Optionee or the Optionee’s beneficiary, except
transfer by will or by the laws of descent and distribution. Notwithstanding the
foregoing, to the extent permitted by the Committee, in its discretion, and set
forth in the this agreement evidencing such Option, an Option shall be
assignable or transferable subject to the applicable limitations, if any,
described in the General Instructions to Form S-8 under the Securities Act.

 

Leave of Absence. The Committee shall be entitled to make such rules,
regulations and determinations as it deems appropriate under the Plan in respect
of any leave of absence taken by the recipient of any option. Without limiting
the generality of the foregoing, the Committee shall be entitled to determine
(i) whether or not any such leave of absence shall constitute a termination of
employment within the meaning of the Plan and (ii) the impact, if any, of any
such leave of absence on the grant of options under the Plan theretofore made to
any recipient who takes such leave of absence.

 

4.              CHANGES IN CAPITALIZATION

 

ADJUSTMENTS UPON CHANGES IN COMMON STOCK; OTHER CORPORATE EVENTS.

 

Capitalization Adjustments.    In the event of a Capitalization Adjustment, the
Board shall appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 4.3,
(ii) the class(es) and maximum number of securities that may be issued pursuant
to the exercise of Non-Qualified Stock Options and Incentive Stock Options,
(iii) the class(es) and maximum number of securities that may be awarded to any
person) pursuant to the Plan, and (iv) the class(es) and number of securities
and price per share of stock subject to outstanding Awards. The Board shall make
such adjustments, and its determination shall be final, binding and conclusive.

 

Dissolution or Liquidation.    Except as otherwise provided in the Award
Agreement, in the event of a dissolution or liquidation of the Company, all
outstanding Awards (other than Awards consisting of vested and outstanding
shares of Stock not subject to a forfeiture condition or the Company’s right of

 

--------------------------------------------------------------------------------


 

repurchase) shall terminate immediately prior to the completion of such
dissolution or liquidation, and the shares of Stock subject to the Company’s
repurchase rights or subject to a forfeiture condition may be repurchased or
reacquired by the Company notwithstanding the fact that the holder of such Award
is providing Continuous Service, provided, however, that the Board may, in its
sole discretion, cause some or all Awards to become fully vested, exercisable
and/or no longer subject to repurchase or forfeiture (to the extent such Awards
have not previously expired or terminated) before the dissolution or liquidation
is completed but contingent on its completion.

 

Corporate Transaction.    The following provisions shall apply to Awards in the
event of a Corporate Transaction as defined in the EIP unless otherwise provided
in a written agreement between the Company or any Affiliate and the holder of
the Award:

 

Awards May Be Assumed.    In the event of a Corporate Transaction, any surviving
corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company) may assume or continue any or all Awards
outstanding under the Plan or may substitute similar Awards for Awards
outstanding under the Plan (including but not limited to, awards to acquire the
same consideration paid to the stockholders of the Company pursuant to the
Corporate Transaction), and any reacquisition or repurchase rights held by the
Company in respect of shares of Stock issued pursuant to Awards may be assigned
by the Company to the successor of the Company (or the successor’s parent
company, if any), in connection with such Corporate Transaction. A surviving
corporation or acquiring corporation (or its parent) may choose to assume or
continue only a portion of an Award or substitute a similar Award for only a
portion of an Award, or may choose to assume or continue the Awards held by
some, but not all Participants. The terms of any assumption, continuation or
substitution shall be set by the Board in accordance with the provisions of
Section 4.3 of the Plan.

 

Awards Held by Current Participants.    In the event of a Corporate Transaction
in which the surviving corporation or acquiring corporation (or its parent
company) does not assume or continue any or all outstanding Awards or substitute
similar Awards for such outstanding Awards, then with respect to Awards that
have not been assumed, continued or substituted and that are held by
Participants whose Continuous Service has not terminated prior to the effective
time of the Corporate Transaction (referred to as the “Current Participants”),
the vesting of such Awards (and, if applicable, the time at which such Awards
may be exercised) shall (contingent upon the effectiveness of the Corporate
Transaction) be accelerated in full to a date prior to the effective time of
such Corporate Transaction as the Board shall determine (or, if the Board shall
not determine such a date, to the date that is five (5) days prior to the
effective time of the Corporate Transaction), and such Awards shall terminate if
not exercised (if applicable) at or prior to the effective time of the Corporate
Transaction, and any reacquisition or repurchase rights held by the Company with
respect to such Awards shall lapse (contingent upon the effectiveness of the
Corporate Transaction). No vested Award shall terminate pursuant to this
Section without being settled by delivery of shares of Common Stock, their cash
equivalent, any combination thereof, or in any other form of consideration, as
determined by the Board, prior to the effective time of the Corporate
Transaction.

 

Awards Held by Former Participants. In the event of a Corporate Transaction in
which the surviving corporation or acquiring corporation (or its parent company)
does not assume or continue any or all outstanding Awards or substitute similar
Awards for such outstanding Awards, then with respect to Awards that have not
been assumed, continued or substituted and that are held by persons other than
Current Participants, the vesting of such Awards (and, if applicable, the time
at which such Stock Award may be exercised) shall not be accelerated and such
Awards (other than a Award consisting of vested and outstanding shares of Stock
not subject to the Company’s right of repurchase) shall terminate if not
exercised (if applicable) prior to the effective time of the Corporate
Transaction; provided, however, that any reacquisition or repurchase rights held
by the Company with respect to such Awards shall not terminate and may continue
to be exercised notwithstanding the Corporate Transaction. No vested Award shall
terminate pursuant to this Section 20  without being settled by delivery of
shares of Stock, their cash equivalent, any

 

--------------------------------------------------------------------------------


 

combination thereof, or in any other form of consideration, as determined by the
Board, prior to the effective time of the Corporate Transaction.

 

Change in Control. An Award may be subject to additional acceleration of vesting
and exercisability upon or after a Change in Control as defined in the EIP and
may be provided in the Award Agreement for such Award or as may be provided in
any other written agreement between the Company or any Affiliate and the
Participant. An Award may vest as to all or any portion of the shares subject to
the Award (i) immediately upon the occurrence of a Change in Control, whether or
not such Award is assumed, continued, or substituted by a surviving or acquiring
entity in the Change in Control, or (ii) in the event a Participant’s Continuous
Service is terminated, actually or constructively, within a designated period
following the occurrence of a Change in Control without Cause. In the absence of
such provisions, no such acceleration shall occur.

 

Fractional Stock. The Company shall not be required to issue fractional shares
of stock upon the exercise or settlement of any Award. Any fractional share
resulting from an adjustment pursuant to this Section shall be rounded down to
the nearest whole number, and the exercise price per share shall be rounded up
to the nearest whole cent. In no event may the exercise price of any Award be
decreased to an amount less than the par value, if any, of the stock subject to
the Award. The Committee in its sole discretion, may also make such adjustments
in the terms of any Award to reflect, or related to, such changes in the capital
structure of the Company or distributions as it deems appropriate. The
adjustments determined by the Committee pursuant to this Section shall be final,
binding and conclusive.

 

5.              FURTHER CONDITIONS OF EXERCISE

 

Representations. The Optionee understands that unless prior to the exercise of
the option the Stock issuable upon such exercise have been registered with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended, the notice of exercise shall be accompanied by a representation or
agreement of the individual exercising the option to the Company to the effect
that such stock is being acquired for investment and not with a view to the
resale or distribution thereof or such other documentation as may be required by
the Company unless in the opinion of counsel to the Company such representation,
agreement or documentation is not necessary to comply with the said Act.

 

Compliance Requirement. The Optionee understands that the Company shall not be
obligated to deliver any shares of the Stock until they have been listed on each
securities exchange on which the Stock may then be listed or until there has
been qualification under or compliance with such state or federal laws, rules or
regulations as the Company may deem applicable.

 

Restrictions on Resale. The Optionee understands that certain officers and
directors of the Company may be deemed to be “affiliates” of the Company as that
term is defined under the Securities Act. The Stock acquired under the Plan by
an affiliate may be reoffered or resold in the United States only pursuant to an
effective registration statement or pursuant to Rule 144 under the Securities
Act or another exemption from the registration requirements of the Securities
Act.

 

6.              CHANGE IN CONTROL

 

Effect of Change in Control on Awards. Subject to the requirements and
limitations of Section 409A if applicable, the Committee may provide for any one
or more of the following:

 

(a) Accelerated Vesting. The Board or the Committee, if empowered by the Board,
may, in its discretion, provide in any Award Agreement or, in the event of a
Change in Control, may take such actions as it deems appropriate to provide for
the acceleration of the exercisability, vesting and/or settlement in connection
with such Change in Control of each or any outstanding Award or portion thereof
and shares acquired pursuant thereto upon such conditions, including termination
of the Participant’s

 

--------------------------------------------------------------------------------


 

Service prior to, upon, or following such Change in Control, to such extent as
the Committee shall determine.

 

(b) Assumption, Continuation or Substitution. In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, either assume or continue the
Company’s rights and obligations under each or any Award or portion thereof
outstanding immediately prior to the Change in Control or substitute for each or
any such outstanding Award or portion thereof a substantially equivalent award
with respect to the Acquiror’s stock, as applicable. For purposes of this
Section, if so determined by the Committee, in its discretion, an Award
denominated in shares of Stock shall be deemed assumed if, following the Change
in Control, the Award confers the right to receive, subject to the terms and
conditions of the Plan and the applicable Award Agreement, for each share of
Stock subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of Stock on the effective date
of the Change in Control was entitled; provided, however, that if such
consideration is not solely common stock of the Acquiror, the Committee may,
with the consent of the Acquiror, provide for the consideration to be received
upon the exercise or settlement of the Award, for each share of Stock subject to
the Award, to consist solely of common stock of the Acquiror equal in Fair
Market Value to the per share consideration received by holders of Stock
pursuant to the Change in Control. If any portion of such consideration may be
received by holders of Stock pursuant to the Change in Control on a contingent
or delayed basis, the Committee may, in its sole discretion, determine such Fair
Market Value per share as of the time of the Change in Control on the basis of
the Committee’s good faith estimate of the present value of the probable future
payment of such consideration. Any Award or portion thereof which is neither
assumed or continued by the Acquiror in connection with the Change in Control
nor exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

 

(c) Cash-Out of Awards. The Committee may, in its discretion and without the
consent of any Participant, determine that, upon the occurrence of a Change in
Control, each or any Award or a portion thereof outstanding immediately prior to
the Change in Control and not previously exercised or settled shall be canceled
in exchange for a payment with respect to each vested share (and each unvested
share, if so determined by the Committee) of Stock subject to such canceled
Award in (i) cash, (ii) stock of the Company or of a corporation or other
business entity a party to the Change in Control, or (iii) other property which,
in any such case, shall be in an amount having a Fair Market Value equal to the
Fair Market Value of the consideration to be paid per share of Stock in the
Change in Control, reduced by the exercise or purchase price per share, if any,
under such Award. If any portion of such consideration may be received by
holders of Stock pursuant to the Change in Control on a contingent or delayed
basis, the Committee may, in its sole discretion, determine such Fair Market
Value per share as of the time of the Change in Control on the basis of the
Committee’s good faith estimate of the present value of the probable future
payment of such consideration. In the event such determination is made by the
Committee, the amount of such payment (reduced by applicable withholding taxes,
if any) shall be paid to Participants in respect of the vested portions of their
canceled Awards as soon as practicable following the date of the Change in
Control and in respect of the unvested portions of their canceled Awards in
accordance with the vesting schedules applicable to such Awards.

 

Federal Excise Tax Under Section 4999 of the Code.

 

(a) Excess Parachute Payment. In the event that any acceleration of vesting
pursuant to an Award and any other payment or benefit received or to be received
by a Participant would subject the Participant to any excise tax pursuant to
Section 4999 of the Code due to the characterization of such acceleration of
vesting, payment or benefit as an “excess parachute payment” under Section 280G
of the Code, the Participant may elect, in his or her sole discretion, to reduce
the amount of any acceleration of vesting called for under the Award in order to
avoid such characterization.

 

(b) Determination by Independent Accountants. To aid the Participant in making
any election called for under Section 15.2(a), no later than the date of the
occurrence of any event that might

 

--------------------------------------------------------------------------------


 

reasonably be anticipated to result in an “excess parachute payment” to the
Participant as described in Section 15.2(a), the Company shall request a
determination in writing by independent public accountants selected by the
Company (the “Accountants”). As soon as practicable thereafter, the Accountants
shall determine and report to the Company and the Participant the amount of such
acceleration of vesting, payments and benefits which would produce the greatest
after-tax benefit to the Participant. For the purposes of such determination,
the Accountants may rely on reasonable, good faith interpretations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Participant shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make their required
determination. The Company shall bear all fees and expenses the Accountants may
reasonably charge in connection with their services contemplated by this
Section 15.2(b).

 

7. FEDERAL INCOME TAX CONSEQUENCES OF ISSUANCE AND EXERCISE OF OPTIONS

 

This summary of the principal U.S. federal income tax consequences generally
applicable to option awards under the Plan does not purport to consider all of
the possible U.S. federal tax consequences of the awards and is not intended to
reflect the particular tax position of any award recipient. This summary is
based upon the U.S. federal tax laws and regulations now in effect and as
currently interpreted and does not take into account possible changes in such
tax laws or such interpretations, any of which may be applied retroactively.
Award recipients are strongly advised to consult their own tax advisors for
additional information.

 

Grant of an Option.  The grant of an option is not expected to result in any
taxable income for the recipient as of the date of the grant, except that in the
event non-statutory options are granted with an exercise price lower than the
then-current fair market value of the Stock, the difference between the exercise
price and the then-current fair market value may be treated as deferred
compensation income recognized as of the date the non-statutory options are
granted.

 

Exercise of Incentive Stock Option.  The holder of an incentive stock option
generally will have no taxable income upon exercising the option if the
rules for Incentive Stock Options under Section 422 of the Code and accompanying
regulations are followed (except that a tax liability may arise pursuant to the
alternative minimum tax), and the Company will not be entitled to a tax
deduction.

 

Exercise of Nonqualified Stock Option.  Generally, subject to Code Section 409A,
upon exercising a nonqualified stock option (which can occur if the proper
rules for Incentive Stock Options under Section 422 of the Code and accompanying
regulations are not followed—see below), the award recipient must recognize
ordinary income equal to the excess of the fair market value of the stock
acquired on the date of exercise over the exercise price. The income will be
treated as compensation income subject to payroll and withholding tax
obligations. The Company would be entitled to a compensation deduction in the
amount of income recognized by the award recipient.

 

Disposition of Stock Acquired Through an Option.  The tax consequence to a
holder of an option upon a disposition of stock acquired through the exercise of
an option will depend on how long the stock has been held and upon whether such
stock was acquired by exercising an incentive stock option or by exercising a
nonqualified stock option.

 

Generally, the disposition of stock which was acquired by exercise of an
incentive stock option will be taxable as long-term capital gain or loss if the
award recipient disposes of the stock more than two years after the option was
granted and at least one year after exercising the option. If the award
recipient fails to satisfy the holding period requirements for treatment as an
incentive stock option, a disposition will result in any gain being treated as
compensation income subject to ordinary tax rates. If the award recipient is
still an employee of the Company at the time of the disposition, the amount of
gain treated as compensation will also be subject to payroll and withholding
taxes.

 

--------------------------------------------------------------------------------


 

If an award recipient disposes of stock acquired through the exercise of a
nonqualified option, any gain or loss will be treated as a capital gain or loss.
To the extent such stock has been held for at least one year after exercise of
the nonqualified option, the gain or loss will be treated as long-term capital
gain or loss.

 

Generally, there will be no tax consequence to the Company in connection with
the disposition of stock acquired under an option, except that the Company may
be entitled to a tax deduction in the case of the disposition of stock acquired
under an incentive stock option before the applicable incentive stock option
holding periods set forth in the Code have been satisfied or other disqualifying
event occurs to make the options become nonqualified stock options.

 

The above description is not meant to constitute specific tax advice. For that,
the reader should consult his or her individual tax advisor. The Company does
not intend, through this Agreement or the Plan, to provide tax advice.

 

TAX WITHHOLDING.

 

Tax Withholding in General. The Company shall have the right to deduct from any
and all payments made under the Plan, or to require the Participant, through
payroll withholding, cash payment or otherwise, to make adequate provision for,
the federal, state, local and foreign taxes, if any, required by law to be
withheld by the Participating Company Group with respect to an Award or the
shares acquired pursuant thereto. The Company shall have no obligation to
deliver shares of Stock, to release shares of Stock from an escrow established
pursuant to an Award Agreement, or to make any payment in cash under the Plan
until the Participating Company Group’s tax withholding obligations have been
satisfied by the Participant.

 

Withholding in Shares. The Company shall have the right, but not the obligation,
to deduct from the shares of Stock issuable to a Participant upon the exercise
or settlement of an Award, or to accept from the Participant the tender of, a
number of whole shares of Stock having a Fair Market Value, as determined by the
Company, equal to all or any part of the tax withholding obligations of the
Participating Company Group. The Fair Market Value of any shares of Stock
withheld or tendered to satisfy any such tax withholding obligations shall not
exceed the amount determined by the applicable minimum statutory withholding
rates.

 

Application of Section 16 of the Securities Exchange Act of 1934.  Special
rules may apply in the case of individuals subject to Section 16 of the
Securities Exchange Act of 1934, as amended. In particular, unless a special
election is made pursuant to the Code, stock received pursuant to the exercise
of a stock option may be treated as restricted as to transferability and subject
to a substantial risk of forfeiture for a period of up to six months after the
date of exercise. Accordingly, the amount of any ordinary income recognized, and
the amount of the Company’s tax deduction, are determined as of the end of such
period.

 

No Acceleration of Distributions. Notwithstanding anything to the contrary
herein, this Plan does not permit the acceleration of the time or schedule of
any distribution under this Plan pursuant to any Award subject to Section 409A
of the Code, except as provided by Section 409A and Section 409A Regulations.

 

Deferral and/or Distribution Elections. See the Plan document for requirements
pertaining to deferral and / or distribution elections.

 

8.              EFFECTIVE DATE AND TERM; TERMINATION, MODIFICATION AND
AMENDMENT.

 

Life of the Plan. The Plan became effective on January 1, 2014  after having
been approved by the Shareholders and the Board of Directors of the Company and
the Plan (but not options granted under the

 

--------------------------------------------------------------------------------


 

Plan) shall terminate ten (10) years from the date of its adoption by the Board
(January 1, 2024) . The Plan may from time to time be terminated, modified or
amended by the affirmative vote of the holders of a majority of the outstanding
stock of the Company entitled to vote thereon. See the Plan for additional
rules pertaining to the governance of the Plan.

 

Amendment Protocols. The Committee may, without further action by the
shareholders and without receiving further consideration from the Optionees,
amend the Plan or condition or modify grants of options under the Plan in
response to changes in securities or other laws or rules, regulations or
regulatory interpretations thereof applicable to the Plan or to comply with NASD
rules or requirements. Except as provided by the next sentence, no amendment,
suspension or termination of the Plan may adversely affect any then outstanding
Award without the consent of the Optionee. Notwithstanding any other provision
of the Plan or any Award Agreement to the contrary, the Committee may, in its
sole and absolute discretion and without the consent of any Optionee, amend the
Plan or any Award Agreement, to take effect retroactively or otherwise, as it
deems necessary or advisable for the purpose of conforming the Plan or such
Award Agreement to any present or future law, regulation or rule applicable to
the Plan, including, but not limited to, Section 409A of the Code and all
applicable guidance promulgated thereunder.

 

9.              COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of  Stock pursuant to any Award shall be
subject to compliance with all applicable requirements of federal, state and
foreign law with respect to such securities and the requirements of any stock
exchange or market system upon which the Stock may then be listed. In addition,
no Award may be exercised or stock issued pursuant to an Award unless (a) a
registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the stock issuable pursuant to
the Award or (b) in the opinion of legal counsel to the Company, the stock
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any stock hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
stock as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Optionee to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

10.       MISCELLANEOUS PROVISIONS.

 

Forfeiture Events.

 

(a)         The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of specified events, in addition to any otherwise applicable vesting
or performance conditions of an Award. Such events may include, but shall not be
limited to, termination of Service for Cause or any act by a Participant,
whether before or after termination of Service, that would constitute Cause for
termination of Service.

 

(b) If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
twelve- (12-) month period following the first public issuance or

 

--------------------------------------------------------------------------------


 

filing with the United States Securities and Exchange Commission (whichever
first occurred) of the financial document embodying such financial reporting
requirement.

 

Provision of Information. Each Participant shall be given access to information
concerning the Company equivalent to that information generally made available
to the Company’s common stockholders.

 

Rights as Employee, Consultant or Director. No person, even though eligible
pursuant to Section 5, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again as a Participant. Nothing in the
Plan or any Award granted under the Plan shall confer on any Participant a right
to remain an Employee, Consultant or Director or interfere with or limit in any
way any right of a Participating Company to terminate the Participant’s Service
at any time. To the extent that an Employee of a Participating Company other
than the Company receives an Award under the Plan, that Award shall in no event
be understood or interpreted to mean that the Company is the Employee’s employer
or that the Employee has an employment relationship with the Company.

 

Rights as a Stockholder. A Participant generally shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company) unless the
Award Agreement provides otherwise. No adjustment shall be made for dividends,
distributions or other rights for which the record date is prior to the date
such shares are issued, except as provided in Section 4.3 or another provision
of the Plan.

 

Delivery of Title to Shares. Subject to any governing rules or regulations, the
Company shall issue or cause to be issued the shares of Stock acquired pursuant
to an Award and shall deliver such shares to or for the benefit of the
Participant by means of one or more of the following: (a) by delivering to the
Participant evidence of book entry shares of Stock credited to the account of
the Participant, (b) by depositing such shares of Stock for the benefit of the
Participant with any broker with which the Participant has an account
relationship, or (c) by delivering such shares of Stock to the Participant in
certificate form.

 

Fractional Shares. The Company shall not be required to issue fractional shares
upon the exercise or settlement of any Award.

 

Retirement and Welfare Plans. Neither Awards made under this Plan nor shares of
Stock or cash paid pursuant to such Awards shall be included as “compensation”
for purposes of computing the benefits payable to any Participant under any
Participating Company’s retirement plans (both qualified and non-qualified) or
welfare benefit plans unless such other plan expressly provides that such
compensation shall be taken into account in computing such benefits.

 

Severability. If any one or more of the provisions (or any part thereof) of this
Plan shall be held invalid, illegal or unenforceable in any respect, such
provision shall be modified so as to make it valid, legal and enforceable, and
the validity, legality and enforceability of the remaining provisions (or any
part thereof) of the Plan shall not in any way be affected or impaired thereby.

 

No Constraint on Corporate Action. Nothing in this Plan shall be construed to:
(a) limit, impair, or otherwise affect the Company’s or another Participating
Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

Unfunded Obligation. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974. No Participating Company shall be required to segregate any monies from
its general funds, or to

 

--------------------------------------------------------------------------------


 

create any trusts, or establish any special accounts with respect to such
obligations. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Committee or any
Participating Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of any Participating Company. The Participants shall have no claim
against any Participating Company for any changes in the value of any assets
which may be invested or reinvested by the Company with respect to the Plan.

 

Electronic Delivery.    Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet unless the Committee determines otherwise.

 

Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Stock or the payment of cash,
upon the exercise, vesting or settlement of all or a portion of any Award may be
deferred and may establish programs and procedures for deferral elections to be
made by Participants. Deferrals by Participants will be made in accordance with
Section 409A of the Code. Consistent with Section 409A of the Code, the Board
may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.

 

Choice of Law. Except to the extent governed by applicable federal law, the
validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Delaware, without
regard to its conflict of law rules.

 

11.       OPTIONEE’S REPRESENTATIONS

 

By receipt of this Option, by its execution, and by its exercise in whole or in
part, Optionee represents to the Company that Optionee understands that:

 

a.              Both this Option and any Stock purchased upon its exercise are
securities, the issuance by the Company of which requires compliance with
federal and state securities laws;

 

b.              These securities are made available to Optionee only on the
condition that Optionee makes the representations contained in this Section 11
to the Company;

 

c.               Optionee has made a reasonable investigation of the affairs of
the Company sufficient to be well informed as to the rights and the value of
these securities;

 

d.              Optionee understands that the securities have not been
registered under the Securities Act of 1933, as amended (the “Act”) in reliance
upon one or more specific exemptions contained in the Act, which may include
reliance on rules promulgated under the Act, if available, or which may depend
upon (a) Optionee’s bona fide investment intention in acquiring these
securities; (b) Optionee’s intention to hold these securities in compliance with
federal and state securities laws; (c) Optionee having no present intention of
selling or transferring any part thereof (recognizing that the Option is not
transferable) in violation of applicable federal and state securities laws; and
(d) there being certain restrictions on transfer of the Stock subject to the
Option;

 

e.               Optionee understands that the Stock subject to this Option, in
addition to other restrictions on transfer, must be held indefinitely unless
subsequently registered under the Act, or unless an exemption from registration
is available; the usual exemption from registration, is only

 

--------------------------------------------------------------------------------


 

available after the satisfaction of certain holding periods and in the presence
of a public market for the Stock; that there is no certainty that a public
market for the Stock will exist, and that otherwise it will be necessary that
the Stock be sold pursuant to another exemption from registration which may be
difficult to satisfy; and

 

f.                Optionee understands that the certificate representing the
Stock will bear a legend prohibiting their transfer in the absence of their
registration or the opinion of counsel for the Company that registration is not
required, and a legend prohibiting their transfer in compliance with applicable
state securities laws unless otherwise exempted.

 

g.               Optionee shall have sole responsibility to pay the necessary
taxes connected with an option grant and the Company shall have no
responsibility thereunder except to provide the necessary annual reporting form,
if applicable.

 

h.              By accepting this Award, the Optionee voluntarily acknowledges
and consents to the collection, use, processing and transfer of personal data as
described in this section. The Optionee is not obliged to consent to such
collection, use, processing and transfer of personal data. However, failure to
provide the consent may affect the Optionee’s ability to participate in the
Plan. The Corporation holds certain personal information about the Optionee,
which may include the Optionee’s name, home address and telephone number,
facsimile number, e-mail address, family size, marital status, sex, beneficiary
information, emergency contacts, passport/visa information, age, language
skills, driver’s license information, date of birth, birth certificate, social
security number or other employee identification number, nationality, C.V. (or
resume), wage history, employment references, job title, employment or severance
contract, current wage and benefit information, personal bank account number,
tax related information, plan or benefit enrollment forms and elections, equity
or benefit statements, any shares of stock or directorships in the Company,
details of all equity awards or any other entitlements to shares of stock
awarded, canceled, purchased, vested, unvested or outstanding in the Optionee’s
favor, for the purpose of managing and administering the Plan (“Data”). The
Company will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Plan, and the Company may further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan. These recipients may be located throughout the world, including the
United States of America. The Optionee authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Optionee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock or cash on the Optionee’s behalf to a broker or other third
party with whom the Optionee may elect to deposit any lump sum cash payment or
shares of Stock acquired pursuant to the Plan. The Optionee may, at any time,
review Data, require any necessary amendments to it or withdraw the consents
herein in writing by contacting the in house legal counsel for the Company;
however, withdrawing the Optionee’s consent may affect the Optionee’s ability to
participate in the Plan.

 

12.       MARKET STANDOFF

 

Unless the Board of Directors otherwise consents, Optionee agrees hereby not to
sell or otherwise transfer any Stock or other securities of the Company during
the 180 day period following the effective date of a registration statement of
the Company filed under the Act; provided, however, that such restriction shall
apply only to the first two registration statements of the Company to become
effective under the Act which includes securities to be sold on behalf of the
Company to the public in an underwritten public offering under the Act. The
Company may impose stop-transfer instructions with respect to securities subject
to the foregoing restrictions until the end of such 180-day period.

 

--------------------------------------------------------------------------------


 

13.       COMPLETE AGREEMENT

 

This Agreement constitutes the entire agreement between the parties with respect
to its subject matter, and supersedes all other prior or contemporaneous
agreements and understandings both oral or written; subject, however, that in
the event of any conflict between this Agreement and the Plan, the Plan shall
govern. This Agreement may only be amended in a writing signed by the Company
and the Optionee.

 

14.       CONFIDENTIALITY

 

The Optionee agrees to not disclose the existence or terms of this Agreement to
any other employees of the Company or third parties with the exception of the
Optionee’s accountants, attorneys, or spouse, and shall ensure that none of them
discloses such existence or terms to any other person, except as required to
comply with legal process.

 

15.       NOTICES

 

Any notice required to be given or delivered to the Company under the terms of
this Agreement shall be in writing and addressed to the in house legal counsel
of the Company at its principal corporate offices. Any notice required to be
given or delivered to Optionee may be either a) delivered in electronic form or
b) may be in delivered in writing and addressed to Optionee at the address
indicated above or to such other address as such party may designate in writing
from time to time to the Company. All notices shall be deemed to have been given
or delivered upon: personal delivery; ten business days after deposit in the
United States of America mail by certified or registered mail (return receipt
requested); ten business day after deposit with any return receipt express
courier (prepaid); or five business days after transmission by fax provided that
a telephonic notice is also provided from our Corporate Headquarters in
Lombard, Illinois, (630) 620-4787.

 

The Company may, in its sole discretion, decide to deliver any documents related
to the plan or options awarded under the Plan or stock acquired pursuant to the
Plan or future awards under the Plan by electronic means or request Optionee’s
consent to participate in the Plan by electronic means. Optionee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES OF STOCK PURSUANT TO
SECTION 3 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN EMPLOYEE OR
CONSULTANT AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED THIS OPTION OR ACQUIRING STOCK HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES
AND AGREES THAT THIS OPTION, THE COMPANY’S PLAN WHICH IS INCORPORATED HEREIN BY
REFERENCE, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET
FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED
ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING PERIOD, FOR ANY PERIOD,
OR AT ALL, AND SHALL NOT INTERFERE WITH OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT
TO TERMINATE OPTIONEE’S EMPLOYMENT OR CONSULTING RELATIONSHIP AT ANY TIME, WITH
OR WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan, represents that Optionee is
familiar with the terms and provisions thereof, and hereby accepts this Option
subject to all of the terms and provisions thereof. Optionee has reviewed the
Plan and this Option in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Option and fully understands all
provisions of this Option. Optionee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board or of the
Committee upon any questions arising under the Plan.

 

--------------------------------------------------------------------------------


 

Acknowledgement of Optionee

 

 

 

 

Optionee Signature

 

Date:

 

 

 

CONSENT OF SPOUSE IF APPLICABLE

 

The undersigned spouse of the Optionee to the foregoing Stock Option Agreement
acknowledges on his or her own behalf that: I have read the foregoing Stock
Option Agreement and I know its contents. I hereby consent to and approve of the
provisions of the Stock Option Agreement, and agree that the Stock issued upon
exercise of the options covered thereby and my interest in them are subject to
the provisions of the Stock Option Agreement and that I will take no action at
any time to hinder operation of the Stock Option Agreement on those Shares of
Stock or my interest in them.

 

 

 

NAME OF SPOUSE (IF APPLICABLE)

 

 

 

 

 

[ADDRESS], [CITY], [STATE], [ZIP]

 

 

--------------------------------------------------------------------------------


 

The Corporation and the Optionee hereby agree to the terms and conditions of
this Agreement and have executed it as of the Date of Grant.

 

Approval by Optionee

 

 

 

 

 

 

 

 

Name of Optionee

 

Signature of Optionee

 

Date of Grant

 

 

Approval of Pernix Group, Inc. or of the Compensation Committee of the Board of
Directors *

 

 

 

 

Chairman of the Board of Directors

DATE

Don Gunther

 

 

 

 

 

 

 

 

 

Director

DATE

C. Robert Campbell

 

 

 

 

 

 

 

 

 

Director

DATE

Carl Smith

 

 

 

 

 

 

 

 

 

Director

DATE

Nidal Z. Zayed

 

President and Chief Executive Officer

 

 

--------------------------------------------------------------------------------

*The approval of the Board of Directors (Board) is required on this Agreement if
the Option award is being granted to the President and Chief Executive Officer
of Pernix Group, Inc. or for Members of the Board of Directors unless previously
approved by Board resolution. For other Option awards, the approval of the
President and Chief Executive Officer of Pernix Group, Inc. is required on this
Agreement and the Compensation Committee may approve the total awards to be
approved by the President and Chief Executive Officer award in the form of a
Compensation Committee Board Resolution.

 

--------------------------------------------------------------------------------


 

Exhibit A PERNIX GROUP, INC. EQUITY INCENTIVE PLAN EXERCISE NOTICE

 

COMPANY NAME:  Pernix Group, Inc.

 

Attention:

 

1. Exercise of Option. Effective as of today,                     , the
undersigned Optionee hereby elects to exercise Optionee’s option to purchase
                 Shares of the Common Stock of Pernix Group, Inc. (the Company.)
under and pursuant to the Equity Incentive Plan (the “Plan”) and the Stock
Option Award Agreement dated                      (the “Option Agreement”).

 

2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price of the Shares, as set forth in the Option Agreement.

 

3. Representations of Optionee. Optionee acknowledges that Optionee has
received, read and understood the Plan and the Option Agreement and agrees to
abide by and be bound by their terms and conditions.

 

4. Rights as Shareholder. Until the issuance of the Shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no right to vote or receive dividends or any other rights
as a shareholder shall exist with respect to the optioned Stock, notwithstanding
the exercise of the Option. The Shares shall be issued to the Optionee as soon
as practicable after the Option is exercised. No adjustment shall be made for a
dividend or other right for which the record date is prior to the date of
issuance except as provided under the terms of the Plan.

 

5. Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee’s purchase or disposition of the Shares. 
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company for any tax advice.

 

6. Successors and Assigns. The Company may assign any of its rights under this
Exercise Notice to single or multiple assignees, and this Exercise Notice shall
inure to the benefit of the successors and assigns of the Company. Subject to
the restrictions on transfer herein set forth, this Exercise Notice shall be
binding upon Optionee and his or her heirs, executors, administrators,
successors and assigns.

 

7. Interpretation. Any dispute regarding the interpretation of this Exercise
Notice shall be submitted by Optionee or by the Company forthwith to the
Administrator which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Administrator shall be final and binding on
all parties.

 

8. Governing Law; Severability. This Exercise Notice is governed by the laws of
the State of Delaware.

 

9. Entire Agreement. The Plan and Option Agreement are incorporated herein by
reference. This Exercise Notice, the Plan, and the Option Agreement constitute
the entire agreement of the parties with respect to the subject matter hereof
and supersede in their entirety all prior undertakings and agreements of the
Company and Optionee with respect to the subject matter hereof, and may not be
modified adversely to the Optionee’s interest except by means of a writing
signed by the Company and Optionee.

 

Submitted by:

Accepted by:

 

Pernix Group, Inc.

 

 

Signature By

 

Optionee

 

 

 

 

 

 

 

 

President and Chief Executive Officer

Address:

 

 

 

 

 

 

 

 

 

Date Received:

 

 

--------------------------------------------------------------------------------